BOWEN, Presiding Judge.
This is an appeal from an adjudication of delinquency by the Jefferson County Juvenile Court on a complaint charging the 14-year-old appellant with the unlawful possession of a pistol. On this direct appeal from that adjudication, the appellant contends that the evidence was insufficient to support the finding of the juvenile court.
The record affirmatively shows that three witnesses testified at the delinquency proceeding: Officer Edward Campbell, Officer Renard Escott, and the appellant. R. 19. The record on appeal does not contain a court reporter’s transcript of that proceeding. The appellant’s “statement of proceedings” pursuant to Rule 10(d), A.R.App.P., includes only a statement of the testimony of Officer Escott and the appellant. The State filed an objection to the appellant’s Rule 10(d) statement and sought to amend that statement by setting out the testimony of Officer Campbell. The record contains no ruling on this objection. The juvenile court judge granted only the “Defendant’s Motion to Certify Statement of Proceedings.”
The appellant’s “statement of proceedings” is obviously and blatantly incomplete. Rule 10(d) should not be employed to misrepresent by selective omission the facts presented to the trial court. Therefore, this cause is remanded to the Juvenile Court of Jefferson County with instructions that that court rule on the State’s objection to the appellant’s Rule 10(d) statement and determine whether the testimony of Officer Campbell set out in that motion should be approved and included in the record on appeal. The juvenile court shall file a return with this Court within 14 days from the date of this opinion showing compliance with these directions.
REMANDED WITH INSTRUCTIONS.
All Judges concur.